Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments submitted by the applicant on March 5th, 2021.
Claims 1, 4, 5, 6, 7, 8, 13, 16, 17, 18, and 19 are amended.
Claims 2, 3, 9, 10-12, 14, and 15 are canceled.
Claims 8 and 20 are original.
Claims 21 and 22 are newly added.
Claims 1, 4, 5-8, 13, and 16-22 are pending in this application.

Response to Arguments
Applicant’s arguments, filed March 5th, 2021, with respect to USC 112, 102, and 103 have been fully considered and are persuasive. The rejections of claims 1-20 have been withdrawn due to arguments/amendments to claims. Objection to the specification has been withdrawn based on applicant’s amendments. 

Allowable subject matter
Claims 1, 4, 5-8, 13, and 16-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Grufman (U.S. Publication No. 20170364090) teaches controlling a robot to move along an obstacle-free path based on the movement path information. He teaches that the movement path can be planned based on collected detection and historical detection data and generated in response to the historical detection data corresponding to a current position being stored. Grufman further teaches using a plurality of ranging sensors to obtain detection data. Lee (U.S. Publication No. 20180210448) teaches obtaining a first detection data and a second detection data from two different ranging sensors. Lee teaches that the second detection data is projected onto the same plane as the first detection data and a coincidence degree is determined of the projection data and the first detection data. Lee teaches storing the second detection data as historical data in response to the coincidence degree being 0 and obtaining a first spatial distance between the first detection data and the robot and obtaining a second spatial distance between the projection data and the robot, in response to the coincidence degree being less than a preset threshold. Lee further teaches storing the second detection data as historical detection data corresponding to a current position in response to the first spatial distance being larger than the second spatial distance. 
None of the prior art of record, either individually or in combination, teaches or suggests: A computer-implemented obstacle avoidance method for a robot disposed with a plurality of ranging sensors, comprising executing on a processor the steps of: obtaining detection data collected by the plurality of ranging sensors; obtaining a current position of the robot based on the collected detection data; determining whether historical detection data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664